Citation Nr: 1816638	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-36 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1994 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In April 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2015); 38 C.F.R. § 3.159(c)(4)(i) (2017).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case, the Veteran has not been afforded a VA examination to address his claim for service connection for a right ankle disability.  February 2011 imaging showed right ankle degenerative changes and osteochondrosis dissecans medial articular margin talus.  As such, a present right ankle disability is established.  The Veteran has contended the disability originated during or is otherwise related to service.  Specifically, he explained that he worked as an electrician lineman during service, which involved climbing electrical poles many times per day and other strenuous physical work.  He has contended this work put a general strain on his right ankle throughout service.  He also recalled falling on two occasions, in 1994 and 1996, respectively, at which time he suffered right ankle sprains and was placed on light duty.  He has contended he suffered with right ankle pain throughout service and that after his discharge in 2003, he first received care for his right ankle in 2011.  He explained that he simply "toughed it out" during the period following service prior to seeking care.

Under these circumstances, the Board finds a remand is warranted pursuant to McLendon in order to afford the Veteran a VA examination.

The Board also notes that when the RO denied the Veteran's claim, the RO referred to the absence of any right ankle treatment or diagnosis in the Veteran's service treatment records (STRs).  However, upon review, it does not appear that the Veteran's full STRs have been associated with the record.  For example, the STRs of record do not include copies of any medical examinations conducted at entrance or separation.  As such, the Veteran's full STRs must be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to specifically include full copies of the Veteran's STRs for his service between April 1994 and September 2003, with entrance and separation examination reports.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, afford the Veteran a VA examination to determine the nature and etiology of his right ankle disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right ankle disability originated during or is otherwise etiologically related to his military service.

In providing this opinion, the examiner must address the Veteran's statements describing the vigorous nature of his work as an electrician lineman during service, and his statements to the effect that he sprained his right ankle after falls in 1994 and 1996, and suffered right ankle pain throughout service and to the present day.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Undertake any other development determined to be warranted.

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




